 In the Matter of BEATRICE FOODS COMPANYandTULSA GENERALDRIVERS, WAREHOUSEMEN AND HELPERS, LOCAL UNION 523, A. F. L.Case No.16-CA,-46.--Decided June 24,1949DECISIONANDORDEROn February 16, 1949, Trial Examiner Merritt A. Vickery issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report, with supporting briefs.'The Board 2 has reviewed the rulings of the Trial Examiner andfinds no prejudicial error therein.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case, and, to the extent that they are consistent with this Decisionand Order, the Board adopts the findings, conclusions, and recom-mendations of the Trial Examiner.1.In adopting the Trial Examiner's finding that the Respondentdid not engage in unlawful surveillance of its employees' union activi-ties,3we do not rely on the Examiner's statement that no finding ofunlawful surveillance would be based on the conduct of the Respond-ent's supervisors,Wynne and Lee, because "the grounds of inferenceare,equal that they were acting in Respondent's interest orin fur-1 As no exceptions were filed to the Trial Examiner's findings that the Respondent hadnot, as alleged in the amended complaint, unlawfully discharged George Elder or unlaw-fully engaged in surveillance of the union activities of its employees, those findings arehereby affirmed.2 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and Members Houston and Gray].3 See footnote 1, above.84 N. L. R. B., No. 62.493553396-50-vol 84-35 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherance of their own private animosity against the Union."[Em-phasis supplied.]When a supervisor engages in surveillance of union activities, thefact that he does so to gratify his own anti-union feelings rather thanto serve his employer does not preclude a finding that such surveil-lance is unlawful.To the extent that the foregoing quoted statementin the Intermediate Report implies the contrary, we do not agree.2.The Trial Examiner found that by certain statements of super-visor Eslick in December 1947, the Respondent coerced its employees,in violation of Section 8 (a) (1) of the Act.While we agree thatEslick's statements were of a coercive nature, we do not believe thatthey may be imputed to the Respondent under the circumstances dis-closed in the record.Plant Manager Cass testified without contradiction that in thelatter part of 1946 he had posted on a bulletin board in the plant anotice addressed to the employees to the effect that no "representa-tions or statements of policy regarding unionism" were to be madeby any one other than Cass, and that such statements which had beenmade or might thereafter be made by persons other than Cass were notauthorized.We find that the Respondent by this notice adequatelybrought home to the employees its repudiation of any anti-union state-ments that might thereafter be made by its supervisors, so that theemployees had no just cause to believe that Eslick, who was himselfamember of the Union and included in the bargaining unit, wasacting for management in making the foregoing statements.'Accordingly, we find, contrary to the Trial Examiner, that Eslick'sstatements are not chargeable to the Respondent, and that no findingthat the Respondent violated Section 8 (a) (1) of the Act may bepredicated on such statements.THE REMEDYIn view of the fact that the only unfair labor practices found bythe Trial Examiner in this case occurred during a preelection cam-paign, the Examiner recommended that the scope of the cease anddesist order in this case be limited, so as to proscribe only interferenceor coercion by the Respondent"in any election that may hereafter beheld for the purpose of selecting or decertifying any bargaining repre-+Matterof Houston Shipbuilding Corporation,56 N L R B 1684, 1686 ,Matter of Mid-west Piping and Supply Co, Inc,63 N L R B 1060,1069.Matter of Arkansas-MissouriPower Corporation,68 N L R B 805,807.CfMatterof Fulton Bag and Cotton Mills,75 N L R B. 883. BEAT,ICE FOODS COMPANY495sentative."[Emphasis supplied.]Upon consideration of the entirerecord, we do not believe that such a limitation on the scope of thecease and desist order in this case would be adequate to effectuatethe policies of the Act.The fact that an employer has heretofore en-gaged in coercive conduct only in a preelection campaign is no guar-antee that any future coercive conduct on his part will be restricted tosuch campaigns.The likelihood is greater that a repetition of suchconduct may occur whenever an opportune occasion thereforarises.The limitation quoted above will therefore be omitted from the Board'sorder.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Beatrice FoodsCompany, Tulsa, Oklahoma, its officers, agents, successors, and as-signs, shall:1.Cease and desist from :(a)Offering benefits or threatening reprisals, directly or indi-rectly, in order to discourage its employees from supporting TulsaGeneralDrivers,Warehousemen and Helpers, Local Union 523,A. F. L., or any other labor organization, or in any like or relatedmanner interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form labor organizations,to join or assist Tulsa General Drivers, Warehousemen and Helpers,Local Union 523, X. F. L., or any other labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct, as amended.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Tulsa, Oklahoma, copies of the notice at-tached hereto, marked "Appendix." 5Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being signed by the Respondent, be posted by it immediatelyupon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material;IIn the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice,before the words,"A DECISION AND ORDER," thewords, "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 496DECISIONS OF NATIONAL LABOR 'RELATIONS BOARD(b)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, and it hereby is,dismissed in all other respects.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT offer benefits or threaten reprisals, directly or in-directly, in order to discourage our employes from supportingTULSA GENERAL,DRIVERS, WAREHOUSEMEN AND HELPERS, LOCALUNION 523, A. F. L., or any other labor organization.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist TulsaGeneral Drivers, Warehousemen, and Helpers, Local Union 523,A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage inconcerted activities for the purposes of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act, as amended.BEATRICE FOODS COMPANY,Employer.Dated-------------------By -------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMr. Joseph Butler,of Fort Worth, Tex., for the General CounselMessrs. Holly L. AndersonandGordon L. Shryock,both of Tulsa, Okla., forthe Union.Mr. Floyd L.Rheum (Biddison&Rheam),of Tulsa, Okla.,for the Respondent.STATEMENT OF THE CASEUpon a charge filed on January 30, 1948, by Tulsa General Drivers, Warehouse-men and Helpers, Local Union 523, A. F. L., herein called the Union, the GeneralCounsel of the National Labor Relations Board,1by the Regional Director for theSixteenth Region(Fort Worth,Texas),issued, a complaint dated August 6, 1948,1 The representative of the General Counselis hereinreferredto as General Counsel, andthe National Labor RelationsBoard as the Board. BEATRICE FOODS'COMPANY497against Beatrice Foods Company, of Tulsa, Oklahoma, herein called the Respond-ent, alleging that Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1), 8 (a) (3)and Section 2 (6) and (7) of the National Labor Relations Act, as amended June23, 1947, herein called the Act.With respect to the unfair labor practices, the complaint, as originally issued,alleges, in substance: (1) that on January 26, 1948, Respondent discriminatorilydischarged one Fred Nichols; (2) that on January 19, 1948, it discriminatorilydischarged one Carl Taylor; (3) that from August 1, 1947, Respondent hasvilified the Union, has interrogated employees concerning their union affiliations,has urged. persuaded, threatened, and warned its employees from union mem-bership or activity, and to that end has made promises of individual benefit forabstention therefrom; and (4) that by these acts the Respondent has restrainedand coerced its employees in the exercise of rights guaranteed in Section 7 of theAct.During the course of the hearing, the complaint was twice amended by addingsupplemental allegations of unfair labor practices: (a) that Respondent onSeptember 20. 1948, the morning before the hearing was scheduled to open, keptthe Union hall under surveillance for the purpose of intimidating witnesses ; and(b) that on September 23. 1948. Respondent discharged one George Elder becauseof testimony he gave in the hearing on September 21, 1948.Copies of the charge and the complaint, as orginally issued, accompanied by anotice of hearing were duly served upon Respondent and the Union. Copiesof the amendments were served upon Respondent and the Union at the hearingwhen they were offered.On September 23, 1948, Respondent filed an amended answer in which it-denied that it discriminatorily discharged Nichols or Taylor and averred that itdischarged both of them for stated cause. It denied all the other allegationsof the complaint and the amendments.Pursuant to notice, a hearing was held at Tulsa, Oklahoma, from September21 to October 7, 1948, before Merritt A. Vickery, Trial Examiner, designated bythe Chief Trial Examiner. The General Counsel and the Respondent were bothrepresented by counsel and the Union by counsel and by its business representa-tive.All participated in the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence. At theclose of the hearing a motion was granted, without objection, to conform thepleadings to the proof in minor matters such as spelling, dates, etc. In the courseof the hearing and at its close, a number of motions were made by the parties.Upon certain of these, ruling was reservedDisposition of these motions is madeby the findings, conclusions of law, and recommendations appearing below.After the receipt of evidence, counsel argued orally before the Trial Examiner,their arguments appearing in the official transcript of the proceedings.Leavewas granted to the parties to file proposed findings of fact, conclusions of law, andbriefs with the Trial Examiner. A brief has been received from the Respondent.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following :FINDINGS OF FACTI. THE BUSINESS 01 THE RESPONDENTRespondent is an Oklahoma corporation, having its principal place of businessin Tulsa, in that State. It is and at all times herein involved was engaged in the 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusinessof purchasing and processing raw milk and in the sale of dairy and foodproductsIn the years 1947-1948 (to the date of the hearing) 15 percent ofRespondent's purchases and 2.12 percent of its sales were made in States otherthan Oklahoma. The record does not set forth with accuracy the gross volume ofsales or purchases. It does show, however, that the volume of businessis suffi-ciently large that a major interruption of Respondent's continued operationwould be of appreciable effect upon the interstate flow of commerce in milk anddairy products. It is concluded and found that Respondent is engagedin coin-merce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of the Act It admits tomembership employees of Respondent.III.THE UNFATR LABOR PRACTICES ALLEGEDForeword.Certain of the allegations of the complaint and its supplementingamendments require but little comment. It is believed that it will make forclarity if they are disposed of at the outset, without regard to their chronologicalorder.a.The "discharge" of George ElderElder appeared as a witness for the General Counsel on the first day of thehearing, September 21On the morning of the 23rd when he reported for workas one of Respondent's route salesmen he found that the load in his deliverytruck, consisting of different size bottles of milk and cream, packages of butterand cheese, and other items, had been overturned and that, in consequence, thetruck was in such condition it would take an hour or more to straighten out.The same sort of mishap had befallen Elder once before, a couple of yearsearlier.Then he had reported it to Smiddle, the checker, who sent a man tohelp with the job.Elder had heard, on occasion, of similar mischances to otherdriver-salesmen.When these had happened, he did not know if they werehelped or had to clean up their trucks themselves. This time, when he found themelange in his truck he again asked Smiddle for aid but received only theanswer, "You're too damn cranky."Angered, Elder went to his supervisor, Bacon, resigned his job, refused tolisten to any remonstrances and went home.The General Counsel alleged this episode to constitute a "discharge" becauseof Elder's earlier appearance as a pro-union witness.He subpenaed Elder insupport of the claim.Elder reappeared as a witness, told the story above set forth and supplementeditwith accounts of successive attempts made by various of Respondent's officersto persuade him to return to his job. These commenced within an hour of hisreturn to his homeAnd, to cap the matter, Elder stated that in response to thepersuasion lie had agreed to return to work and would recommence the next day,September 28.Even if it be assumed that a inere allegation of discharge is sufficient to sup-port a showing of "constructive discharge" it is apparent there is here no evi-dence that one occurred.Here there is nothing beyond the barest suspicion.The complete absence of factual support need not be elaborated. Because of thefailure to sustain the burden of proof, a motion to dismiss the allegation, madeat the close of the General Counsel's case, was granted. BEATRICE FOODS COMPANY499b.The discharge of Fred NicholsNichols was a member of the Union. Respondent knew this.When he wasdischarged for incompetence, some 2 or 3 years before the events here in question,Shryock, the Union's business representative, went to Respondent on his behalfand procured his reinstatement.On January 7, 1948, the Union suffered defeat in a decertification election.Aday or two later, Nichols went to the union hall-as did many other of Re-spondent's employees-and signed an affidavit averring anti-union acts preced-ing the polling.On January 26, 1948, Respondent discharged Nichols.The allegation of thecomplaint is that this was motivated by his union membership and activity.Other than mere membership and the making of the affidavit, there is noevidence of any participation by Nichols in any form of collective action.Andthere is no testimony, direct or inferential, to support a view that this later actof his had come to Respondent's notice by the date of the discharge.Respondent denied that the firing was motivated by anti-union feeling andaverred that it was for cause. In support of this defense, Respondent showedthat on the evening of Friday, January 23, Nichols started and drove down asteep ramp in the closed driveway at the plant, one of Respondent's big, heavytank trailer-trucks and collided with another car at the intersection of the drive-way with a public alley. Because of this, Itehpondent says, it dischargedNicholsIt was against company rules, posted and repeatedly stated by the supervisors,for anyone not specifically authorized to drive the trailer-trucks.Of this thereis no dispute in the recordNichols stated that he had been authorized to drivethem from the unloading dock, down the ramp and driveway, across the alley,to the parking lot, and that, to the knowledge of his supervisor, he had done somany timesThis was denied and is not believed.Nichols failed to give evi-dence of even a single prior instance of operation of one of the trailer-trucksand the only, even inferential, basis for his claims of authority and knowledgerested on the fact that he had occasionally driven one of Respondent's lightpick-up trucks on errands ordered by his supervisor.If he had ever driven this trailer-truck, he must have known that the trailerwas equipped with vacuum brakes and that it was wholly without brakingfacilities until after the motor operated long enough to "build up a vacuum."Without waiting for this, he drove the heavy truck down a steep ramp, past ablind corner, and into a public alley. If he knew of the absence of an efficientbraking system, and with such knowledge put the truck in motion on a steepdown-grade, his negligence might rightly be characterized as wantonOn Nichols own testimony, there is no escape from the dilemma. Either hehad not operated the trailer-truck before, so that his claim of authority de-rived from custom must fall, or he was guilty of gross negligence in handlingRespondent's property.In either event, his operation of the truck on the nightof January 23, 1948, furnished cause justifying discharge.That was the causestated to Nichols at the time he was fired.The existence of such cause, together with the utter absence of a showingof any knowledge on Respondent's part, or any basis for inferring knowledge,of union activity by Nichols, compel the conclusion that General Counsel failedto sustain the burden of proof that the discharge was discriminatory. Becauseof that failure, Respondent's motion to dismiss the allegations as to Nichols,when renewed at the close of all the evidence, was granted. 500DECISIONSOF NATIONAL LABORRELATIONS BOARDc.The surveillance of the union hall, September 20, 1948The hearing was scheduled to open September 21, 1948.The General Counselcame to Tulsa a day or two before, in order to interview witnesses, and, on themorning of the 21st. met some of them at the union hall, on South Main Streetin downtown Tulsa.There is no evidence to show that his presence or the factor the place of the interviews was known to RespondentThat morning, between 8: 30 and 9: 30 o'clock, Moody, one of Respondent'sdriver-salesmen, went to the union hall for interview.He left his route, inanother part of town, came to the Union's office in his company truck and parkedit in the street in front of the hall.While he was inside, two of Respondent'ssupervisors,Wynne and Lee, drove past, saw the truck, came back and stoppedbeside it.Lee,Moody's immediate superior, believing that lie recognized thetruck as that of one of his men, got out of the car and went to look inthe truck.As he did this, Stallings, the assistant business representative of the Union,saw him and called out,If you want to talk to Jack Moody, he's up here in the office. If you aregoing to case this deal and check everyone who comes in here today, youbetter go back and get some more here because there will be about 50 moreother people up here during the day.Lee and Wynne then drove away. No claim is made that they, or any otherof Respondent's supervisors, returned.So far there is no question as to the facts.There is no evidence of ananti-union motivation of Lee's and Wynne's presence in the vicinity of theunion hall, except as it may be inferred from the existence of a dislike of theUnion on the part of Respondent's management and from the strong animusagainst it manifested by both Wynne and Lee.They gave an explanation of their presence.They were out on companybusiness and made a short detour so that Lee could point out to Wynne, in theshow window, the automobile he was contemplating purchasing.That happenedto take them past the union hall. As they went past, they saw Respondent'struck which properly should have been out on its route on the other side oftown.Itwas standing there, apparently unattended.Itwas their duty toinvestigate.When they heard that the driver was there, that ended theirinterest in the matter, so.they left to pursue their original errand.Both Wynne and Lee were unsatisfactory witnesses.Both showed a hatredof the Union so strong as to justify doubt of their reliability as witnesses in acontroversy involving itAnd the development of their story, in its details, wassuch as to leave grave doubt in the mind of the Trial Examiner that eitherregarded the truth or the obligation of an oath as more compelling than a desireto say what was believed would be pleasing to Respondent's top management,or what was considered detrimental to the Union's interest.Except so far asLee's and Wynne's testimony is corroborated by other witnesses, their state-ments are disregarded.There is corroboration of the fact that on the' morning in question they leftthe plant on a proper errand for Respondent ; one which would cause them topass within a block or two of the union hall but would not cause them to pass it.There is corroboration of the fact that the Kaiser-Frazer agency is in the sameblock with the union hall.Also, one of its salesmen corroborated Lee's statementthat he had been in looking at and pricing a new car a day or two earlier.The side trip which took him and Wynne down South Main Street may have been BEATRICE FOODS COMPANY501because they suspected-in view of the imminence of the hearing-there mightbe activity at union headquarters and wanted to find out about it, or, equally,itmay have been to pass the automobile agency. Between inferences of equalstrength, the choice must fall against the one required to sustain the burden ofproof.Here the burden was not on Respondent to justify its supervisors' presencein that block of the public street, but on the General Counsel to prove they werethere,for an improper purpose.-Even if it were to be inferred that Wynne and Lee were there to spy, thereis no evidence that they were sent on that mission by Respondent or that iteven knew of their action. Again, the grounds of inference are equal that theywere acting in Respondent's interest or in furtherance of their own privateanimosity against the Union.This is not a case of a continued surveillance,of which Respondent must be held to knowledge and to approval and ratificationin the absence of disclaimer.Here, for aught that appears, was one single act,done on the spur of the moment, undertaken after the men left the plant onanother mission, not known to or inspired by Respondent, and not afterwardreported to it.In this connection, it should be noted that this is no case in which an employermight profit by learning union personnel, and engages in espionage for thatreason.The Union had been in the plant for 2 years under a closed-shopcontract which included supervisors and compelled them to union membership.Certainly, Respondent knew, in general, who the strong unionists were.Here,all that could be hoped to be learned were the names of the prospective witnesses.These, of course, Respondent would be bound to learn at the hearing which wasto open in another 24 hours.Many of them must have been already known toRespondent-even though not necessarily to Wynne and Lee-because of thefact that the General Counsel had subpenaed them at the plant. And the identityof many others must have been foreshadowed by the details of the charge andcomplaint which had been served.At the hearing, ruling was reserved upon Respondent's motion to dismiss theallegations of surveillance stated in the first amendment of'the complaint. Itwill hereinafter be recommended that the motion be granted and the allegationdismissed for failure to maintain the burden of proof.d.The discharge of Carl TaylorItwill make for a more clear understanding of this phase of the proceedingif the discussion is prefaced by a brief statement of Respondent's method ofdoing business and of Taylor's part in the process.The raw milk purchased from neighboring dairy farmers was delivered by themto the plant in the customary 10-gallon milk cans. The method of calculatingthe price to be paid each producer involved two elements, weight of the amountdelivered and its percentage of butter fat.Hence, it also involved two processes,weighing and sampling.When a producer brought in his days amount, he unloaded the cans fromhis truck onto a conveyor which carried them to the "weigh vat." The pro-ducer, of course, could take the cans from the truck and place them on the con-veyor in any order he chose. Thus he could regulate the order in which theywould come to the weigh vat. At the scales, the cans were emptied into thevat by the "milk receiver" and the weight was recorded.While the milk was inthe vat the receiver stirred it and took a representative sample which he markedto identify the particular producer and sent it to the laboratory for butter fatanalysis. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent had a published schedule of prices stating the graduated scale ofamounts that would be paid per 100 pounds of milk, depending upon butter fatcontent.As that increased, the amount went up; 32 percent butter fat brought,according to the schedule published November 1, 1947, $435 per hundredweightof milk ; and each additional ; u percent brought another 10 cents, up to $615for 100 pounds of milk containing 5 percent butter fat.In Respondent's weigh vat, it was impracticable to weigh more than thecontents of 9 cans at one timeConsequently, in cases of large producers whobrought in from 10 to IS cans it was necessary to divide their milk into2 weighings, and in those of dairy farmers who delivered more than 18 into 3or more. In such cases the sample was supposed to be taken in proportionateparts from each "weigh" so that it would be a composite truly representativeof the entire amountThe necessity of this is obvious.Otherwise it would be possible for a producerto skim part of his milk and add the cream to the first cans sent in so tooverload the sample and thus obtain a higher price than he was entitled to infactOr he could even add water to the cans he thought would escape sampling.By either of these methods he could obtain pay for butter fat not actuallydelivered.That accurate measurement of the butter fat received was regarded as essentialis apparent from the care which Respondent used to account for it. The grossamount taken in in a day was calculated from the volume of milk shown by theweighing and the butter fat, percentages revealed by the laboratory analyses.The amount disposed of through sale of milk, cream, butter, and other productswas also calculated.A discrepancy between the two figures showing a "loss ofbutter fat" was the subject of immediate investigation. It requires no elabora-tion to demonstrate that a continudd and serious shortage could turn a dairycompany's business from profit to lossIn December 1947, Respondent discovered a loss of butter fat which continuedfrom day to day and became serious in amount It started to investigate.Carl Taylor was Respondent's milk receiverHe emptied the producers' cansinto the weigh vat as they came to him on the conveyor ; took a sample ofeach vat's contents and recorded its weight.He marked the sample for identifi-cation and sent it to the laboratory.His was the responsibility to see that eachsample was truly representative of the entire amount brought in by each pro-ducer each day.When he had weighed and sampled the vat's contents he pulleda lever which emptied it into a large receiving tank, located in the pasteurizingroom, in which the milk of various producers was mixed and from which it wentto storage tanks 'and the pasteurizer.Taylor was an ardent adherent of the Union.He participated in activities atthe union hall.He spoke at union meetings.He lectured to new members on theprinciples of unionism. In plant meetings, he argued with Respondent's manager,Cass, regarding labor organizations, wages, and corporate profits.Of all thisthere is no question, and, on the record, there can be no question but thatRespondent had full knowledge of Taylor's views and activities above described.Immediately after the decertification election of January 7, 1948, he signed anaffidavit alleging improper anti-union activity by Respondent.There is no evi-dence to show that this ever came to Respondent's attention.On January 19, 1948, Respondent discharged Taylor.Respondent's account of the discharge is as follows : The earliest suspicionregarding the continuing butter-fat shortage fell on Hayes Holland, the labora-tory technician.He was new in his job and it was believed that because of inex- BEATRICE FOODS COMPANY503perience he was reading the butter-fat tests erroneously and crediting the pro-ducers with more than they actually delivered. By the middle of 3'anuary.1948,Holland and Earl Brown, who was in charge of pasteurizing, had their ownsuspicions regarding the cause of the continuing loss of butter fat. They secretlymade arrangements to take independent samples of the milk received and to doso without the knowledge of Taylor or any producer. They did this by samplingthe flow from the weigh vat to the receiving tank. On the morning of January17, a large producer, one Roy Smith, brought in so large a number of cans thatit required three weighsTaylor received it.He sent to the laboratory a samplepurporting to be a composite of Smith's milk. As each of the three weighs flowedfrom the weigh vat, Holland and Brown took a sample. The sample submitted byTaylor tested 3.9 percent butter fat.The three samples taken by Holland andBrown tested respectively : first weigh, 3.9 percent ; second, 3.9 percent ; and third,1.0 percent.They reported their finding to Manager Cass on the afternoon ofJanuary 17Taylor was off work the next day. Cass called Taylor to his officeon the 19th after the morning rush was over and asked about the matter. Taylorfrankly admitted that he took samples from the milk of Smith and certain otherlarge producers only from the first weigh.He did this, he said, only to favorthem by saving them the time-a minute or two-that would be required to takethe additional samples.He said he thought it would be to the company's interestthus to please the large producers because of the competition between milkprocessors for a sufficient regular supply.Also he thought, he said, there was anadditional reason to favor Smith because he was, besides a large producer, adairy farm inspector for the Tulsa Health Department. Because of these facts,Respondent fired Taylor.When Taylor was on the stand he admitted, in substance, what Respondentalleged as to his method of conducting his job. The major differences betweenthe two stories were that Respondent said he had admitted his omission to takecomposite samples was regular and customary while Taylor said on the standit had been only occasional, in Roy Smith's case about a dozen times a year andfor others still more infrequently, and that Taylor said he thought his practicewas known to his superiors while they denied knowledge prior to the reportmade by Holland and Brown.There was no evidence to show that Taylor's superiors knew of the matter andno evidence of circumstances to arouse their suspicions and put them on notice.It is found that respondent did not know of Taylor's dereliction until January17, 1948.The General Counsel called as a witness one Edward Hauser who had workedon the receiving dock about 6 or 7 feet from Taylor and in full sight of him.(Hauser had resigned fiom Respondent's employ in July 1948, in anger at aremark made by Cass.He had been an active and most loyal union member.)He testified that Taylor "always" took the sample of Roy Smith's milk from thefirst two cans to be brought in on the conveyor.Further light is thrown by an examination of the daily records of Roy Smith'smilk.Taylor was discharged on January 19, 1948, late in the afternoon. Smithwould discover his absence when he brought in his load on the morning of the20th.Commencing January 21, Smith's daily production took a serious andcontinued drop.For the 2 weeks ending January 20, Smith was credited with atotal of 25,181 pounds of milk. In the next 2 weeks he delivered only 19,342poundsIn the 2 weeks preceding Taylor's discharge Smith's lowest dailyfigure was 1,770 pounds and for that period the daily average was 1,779 pounds. 504DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the following fortnight the highest daily amount was 1,443 pounds and the-daily average fell to 1,382 pounds. In the 2 weeks after he found Carl Taylorwas not at the receiving dock he brought in almost 3 tons less of "milk"than inthe immediately preceding identical period, an average of 397 pounds less per,day.To find a trout in the milk may be more conclusive,but it is not only circumstantial evidence warranting a belief that something other than lacteal fluidhad entered the milk can.Smith evidently thought so,too.He was called asa witness by the GeneralCounsel.While he was on the stand he was interrogatedby the Trial Examiner and answered :Q. If you were told that at one time you brought in about 20,or 21, 22 cansof milk,enough for three dumpings,and that the first dumping of your milktested 3.9 butter fat,and the second one tested 3.9 butter fat, and the third,one tested 1.0 butter fat, would you have any explanation?A. It wouldn't be much cream on it.Q.What would be the cause of that, do you suppose?A. I wouldn't hazard a guess on that.Q.Well, if it were some other producer than yourself,and that same thinghappened,would you have any explanation?A. I would have three guesses.Q. Suppose you tell me what those three guesses would be.A.Well, the first two guesses would be, there was water in it, or it hadbeen skimmed,partially skimmed.At least, it was not unreasonable for Respondent to believe it daily had beenpaying $5.05 per hundredweight-the price of milk with 3.9 percent butter fat-for about 400 pounds of water. And that this had been caused by Taylor's action.With this in the record,not only undenied but largely admitted,itmust beheld that the burden of proof that the discharge was motivated by Taylor'sunion membership and activity has not been sustained.It will be recommendedthat the allegations of the complaint regarding Taylor's discharge be dismissed.e.Ray Eslick'smeeting,December 1947Eslick was one of Respondent's assistant retail route supervisors,over sixdriver-salesmen.A petition for decertification of the Union was filed December1, 1947, and an election was scheduled for January 7, 1948. Sometime in theinterval-the exact date is uncertain-Eslick invited his six subordinates tocome to his house after they returned from their routes. The invitation wasextended at the plant,while Eslick and the men were there in their respectivecapacities of supervisor and employees.There were six invitees:Paul Willis, J. C. Elder, Raymond Allen,GeraldEss, Lynn Bertling,and William Moulton. The first and the last named did notattend.The other four were present. All four and Eslick testified as to whatoccurred at the meeting.No one of the five was a satisfactory or reliable witnessEslick was evasiveand of an evanescent memory.He remembered details of the meeting and ofwhat he had said when he was under interrogation by Respondent's counsel butwhen further questioned about the same meeting and the same statements by theGeneral Counsel,his memory failed because"itwas ten months ago." And whenasked by the Trial Examiner about a matter that had occurred within 6 weeks ofthe hearing,his memory again failed.J.C.Elder testified positively to statements made at the meeting which allthe others were sure were not made.Bertling denied positively that matters were BEATRICEFOODS COMPANYr505discussed which all the others agreed were brought up. Allen could not remember ;had his recollection refreshed by the statement he had given a Field Examiner ;then remembered and testified in accord with his prior statement ; later, whenrecalled by Respondent, inferentially denied part of his prior testimony ; andended by reaffirming it. Ess' memory came and went but not as badly as Eslick's.Elder, Bertling, Allen, and Ess were all new employees. Elder had resignedbefore the hearing and was not in Respondent's employment at the time hetestified.Consequently, he was under no fear of reprisal because of his testimony.But, on the other hand, he manifested a pro-union, anti-company feeling so strongas to make it doubtful that his testimony should be credited beyond the pointsof which there is corroboration.Bertling was bitterly anti-UnionHe contra-dicted himself, denied that statements were made which Eslick admitted he hadmade and which the others agreed were made.His testimony is disregarded'except so far as corroborated by the othersAllen and Ess created the impressionthat they were reluctant to testify and were afraid of injuring their standingwith Respondent.Allen's shiftings of position have been noted.Ess' testimonycontains a number of self-contradictions.Eslick admitted the purpose of the meeting. "I was trying to sell them onmy viewpoint, as to how I felt about the Union."He stated frankly that hisattitude was one of opposition and hostility ; that he thought Respondent wasa fair employer ; that a union was not needed ; and that if there were tobe a union in the plant it should be one other than this Union. In general, themen agreed that this was the viewpoint Eslick had voiced.Had he confined himself to the expression of his views on collective actionor of his opinion of the Union, his talk, clearly, would come within the pro-' tection of Section 8 (c) of the Act.But he went further.He admitted thathe told the men there was an expansion program set up and that if the Com-pany was free, "as it would be without a union contract," this program couldbe carried on at a faster pace.He admitted that he also told them "that asthe expansion program materialized, that there would naturally be more jobs,assistant supervisors, or promotions . . . but it would be according to therate of pace that the expansion program could go forward."From histestimony, it is certain he indicated to the four that when the company expandedthey stood well up in the line for promotion and higher salaries. And that,in that connection he spoke about the coming election is the unavoidable con-clusion from his admission that J. C. Elder said, at the meeting, that he didnot know how he was going to vote, that he was broad-minded and wantedto hear both sides.Shortening and summarizing the evidence as a whole-and disregardingall statements made by any one of the five not corroborated by at least oneother-it is found that Eslick promised a difference in company policy on theoutcome of the election ; that if the Union won there would be no expansion,no new jobs and no promotions ; while if it lost, there would be rapid expansion,a number of new jobs, promotions to assistant supervisorships, and that thesituation thus created would be to the individual benefit of the four employeesat the meeting.This does not come within the protection of Section 8 (c).It promised a benefit for securing union defeatRespondent argued that Eslick held his meeting "on his own," without Re-spondent's knowledge, and even in violation of a rule, stated to the super-visors, that no statements regarding the Union were to be made except byCass.Even if this be accepted as true, it does not absolve Respondent. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDHere we have a supervisor talking to his direct subordinates.He calledthe meeting while the men were on duty at the plant. They came to it directlyfrom their jobsItwas to discuss a phase of their employment. The meet-ing was opened by the supervisor telling his men of his intimacy with Re-spondent's manager and his knowledge of the manager's views. Clearly, thiswas sufficient to create the appearance of authority.Upon the evidence, therecan be no doubt but that it did in fact create that appearance.Respondent did not disclaim Eslick's action. It did not discipline hum forbreach of the rule.Respondent had been prompt to discharge Nichols andTaylor for disobedience of rules, to the detriment of Respondent's interest.Eslick's violation of a rule, in derogation of rights guaranteed by law to theemployees, did not bring forth even a reprimand.It is found that by Eslick's talk to J. C. Elder, Bertling, Allen, and Ess,Respondent interfered with, restrained, and coerced its employees.f.Manager Cass' letters and statements, December 1947-January 1948In November 1947, the Union asked for a wage increase. Cass thought theamount demanded was excessive.He expressed his view in letters handed outto the employees and mailed to their wives.About December 1, 1947, some of the employees filed a petition for decertifica-tion of the Union.After a series of meetings with the various interested parties,a consent election was arranged for January 7, 1948.As matters developed, Cass kept the employees informed by a series of lettersand notices.Throughout the series, he urged all employees to vote in order thatthe result would truly reflect the will of the majority.Also, he repeatedly wrote,I personally think that everyone will get along better without the Unionrepresenting them . .: however, if it is the wish of the majority tohave the Union represent them, I will continue to deal with the Unionrepresentatives.Early in December 1047, Cass asked Retail Route Salesman George Elder tocome to his office. Cass knew that Elder was one of the Union's leading adherentsin the plant.Gass, according to Elder, told him he would like to talk about theUnion,and he explained some of the expansion program that he had in Tulsa andthe eastern part of Oklahoma, and that he couldn't carry out successfullyhis expansion program with his hands tied, or as he called it, his handsshackled by the Union and that he would like to get the Union out so thathe could operate without interference of outside parties.And he told methat I had been a successful route salesman and always kept my route up,and that there was great possibilities with the Company, and that there wasroom for advancement for people who would work with the Company andthat he hoped that I would see fit to help the Union out.On January 6, 1948, the day before the election, Cass held six meetings, inthe six including all the employees of the Tulsa plantTwo of the meetings werethe sales meetings regularly scheduled for that day.The others were speciallycalled.At all six meetings, Cass spoke at length concerning the election.Eachof his speeches lasted about 45 minutes.He said substantially the same thingsat all the meetingsNo recording was made of the speechesAt the hearing, almost 9 months later,Cass himself and almost every one of the approximately 50 employees who werecalled as witnesses were asked what Cass had said.Most of the employees were BEATRICEFOODS COMPANY507so vague in their recollections-or so partisan on one side or the other-thattheir attempts to reconstruct the remarks are of little value.Cass testified at great length and in detail, reconstructing his six times repeatedspeech.Former employees Taylor and Hauser gave their memories of it muchmore briefly than did Cass but with much more detail than any other of hislisteners.Considering the length of time that had elapsed, the differences inviewpoint, and the number of different matters involved there is a remarkabledegree of agreement between the three accounts. Taylor and Hauser were calledby the General Counsel. Cass heard them testify and had an opportunity to studythe record of their appearances before he took the stand.At no point does liewholly contradict their accounts.The differences between them are of minordetail and of emphasis. Illustrative of this are these statementsof the samepoint from each of the three accounts.CASS. I told them that I had been told by men who had had Unions in theirorganizations for a long time that they had found it difficult to promotemen from the ranks into' positions of responsibility, because evidently due to,many years of membership in a union there grew up a doubt of the kind oftreatment an employer would give.TAYLOR. Mr. Cass told us that he had been told and had found it to be truethat it was unwise to promote a union-minded man from the ranks of theworkers.HAUSER. He said that in the past it had been a Company policy to try torefrain from advancing men that were union-minded because they didn't holdloyal to the company and the company activities, that it was a bad policy toadvance arank andfileworker that was union-minded, just didn't see howhe could do it.None of thewitnesses,not even Cass himself, purported to give the exact wordsthat had been used on January 6All that anyone attempted to testify to was thesubstance of the speech. Consequently, it is impossible to find what words wereusedOn the evidence as a whole, it is found that the tenor of Cass' remarks wasas stated hereinafter.Cass was careful to assure the employees that there would be no discriminationagainst any individual because of the way he voted and to repeat that everyonehad a right to vote according to his own desire and that the ballot would besecret.He stated that lie, personally, hoped the election would result in the defeat ofthe Union.He stressed the benefits he had given the employees before the Unionentered and contrasted with them the lesser benefits the Union had secured.Hecriticized unions in general for sowing among the workers the seeds of suspicionof employers and condemned this Union and its officers for making unreasonabledemands and thus jeopardizing the welfare of the employees and their families.Cass went further.He stated that he would do more for the employees if theUnion was defeated.His own account of his remarks states :As far as doing more for the men without a union contract than what Iwould do with a contract, I used the illustration that whenmen had confi-dence in me, I was going to do everything that I possibly could to dischargethe responsibility that I owed them, that I would exert myself to a greaterdegree than if I felt I was being totted . . I told them that if I werebound by a union contract I'd be a lot more conservative in doing thingsCass supplemented this by discussing the contemplated expansion program andwhat it might mean to the employees.He talked about the possible effect on this 508DECISIONSOF NATIONALLABOR RELATIONS BOARDof union defeat or victory in the election.Cass stated this part of his talk asfollows :(Abbreviated and paraphrased )I discussed the expansion program. I told them it was my intention to doeverything in my power to continue to expand;that it was my hope anddetermination to operate throughout southeastern Oklahoma.I told them,"I think that you and I know a lot more about the milk busi-ness than the Union representatives do, and I think that we know what wecan afford to do and can't afford to do better than they do.I told them that as we continued to expand,naturally there are going to bemore openings for everyone in the organization.I told the people I wasn'tgoing to die if the Union won ; that I'd be in there pitching just the same.I told them I could put a little more energy and a little more enthusiasm intoit if the vote indicated they had confidence in me.Upon the record as a whole,it is apparent that Cass'talks went further to createin the minds of the employees a picture of benefits to follow from a uniondefeat and of detriments resulting from a union victory than his reconstructionof his words implies.The net effect of the talk was summarized by Taylor.Mr. Cass went ahead to tell us that he felt like that he could do betterand that we would all do better without the Union in the plant.He saidthat, for onething,he said that if the-if his hands were not bound andshackled,he was not compelled by the union contract to do certain things,that he would do more for the men and do better things for them, whereashe said if he was bound by a union contract and compelled to do things, hewould do as little as possible....He said that he had in mind an expansionprogram which it was impossible for him to carry out as long as he washaving to meet the demands of the Union and was not given a free hand.Both the General Counsel and counsel for the Respondent have praised Hauseras a witness;rightly, in the opinion of the Tiial Examiner.He is outstanding,in the record,for freedom from emotional bias and scrupulous care not to over-state.On cross-examination he was asked and answered :Q. Ed, did he make any promises of any benefits to anybody if they wouldvote against the Union?A.Well,I am going to ask you that you let me answer this question in thisway : Directly,to any one person, he didn'tmake any promises,no, he didn'tmake any promises ; but indirectly,yes.But indirectly,by saying the words,"if I wasn't shackled by the Union,I could do a lot more for you boys."From Cass'testimony,it is apparent that he was at all times cognizant of thegreater freedom given him by the 1947 amendments of theAct.And itis clearhe was consciously attempting to exercise the maximum of that freedom and hewas closely to the line as possible.The"Mexican Knife Throwing Act" is a haz-ardous occupation,not only for the target whose curves are being outlined onthe backboard,but also for the thrower when lie can be held responsible forerrors.Section 8(c) of theAct omitsfrom its protectionallpromises of benefit andallthreats of reprisal,not merelyexpress,orspecific,ordirectpromises andthreats.It is found that Respondent,by Cass'talk with George Elder, early in December1947, and by Cass' series of talks on January 6, 1948, promised benefits forunion defeat at the election and,inferentially,threatened reprisal for union BEATRICE FOODS COMPANY509victory.Those talks are removed from the protection of Section 8 (c). Theyconstituted interference with, restraint, and coercion of Respondent's employeesin the exercise of rights guaranteed by the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III above, occurring inconnection with the operations of the Respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and, to the extent that they have been found to beunfair labor practices, tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the Trial Examiner will recommend that it be ordered to cease and desisttherefrom and take certain affirmative action which, it is found will effectuatethe purposes of the Act.The acts hereinabove specified in Section III (e) and (f) being the only unfairlabor practices alleged in the complaint and the amendments thereto as to whichit is found that the burden of proof has been sustained, it will be recommendedthat all other allegations of the complaint and the amendments thereto be dis-missed.The only unfair labor practices found to have been committed were in con-nection with an election to determine the continuing right of the Union to serveas bargaining agent of the employeesUnder such circumstances and in viewof the failure of evidence to show any unfair labor practices on the part of Re-sporident during the preceding 2-year period while the Union was the exclusivebargaining agent of its employees under a closed-shop contract, it will not be,recommended that Respondent be ordered to cease and desist from action or totake affirmative action beyond such as seems necessary to prevent a repetitionof the offense found to have been committed, or of similar action, when and ifRespondent's employees, or any of them, again seek to be represented by, or tojoin or assist the Union, or to do any of said acts in connection with, or to form,any other labor organization.CONCLUSIONS OF LAW1.The operations of Respondent, with its principal office at Tulsa, Oklahoma,constitute commerce within the meaning of Section 2 (6) and (7) of the Act2.The Union is a labor organization within the meaning of Section 2 (5) ofthe Act.3.By interfering with, restraining, and coercing its employees in the exercise.of rights guaranteed in Section 7 of the Act, Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commerce.within the meaning of Section 2 (6) and (7) of the Act.5.Upon the evidence, Respondent has not engaged in unfair labor practicesby discharging George Elder, Fred Nichols, or Carl Taylor, or by engaging in-surveillance of the union hall, or by any of the other acts alleged in the petitionexcept as specifically found above to the contrary.853396-50-N of 84-36 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSIUpon the basis of the above findings of fact and conclusions of law, the TrialExaminer hereby recommends that the Respondent, its successors,and assigns,shall :1.Cease and desist from :(a) Interfering with, restraining, or coercing its employees or any of them,in any election that may hereafter be held for the purpose of selecting ordecertifying any bargaining representative, by promising any benefit, expresslyor inferentially, directly or indirectly, or in any way, to any employee, groupof employees, or to the employees as a whole, or by threatening any reprisal,expressly or inferentially, directly or indirectly, or in any way, to any employee,group of employees, or to the employees as a whole, for voting for or against,or seeking to persuade or influence others to vote for or against any party,proposition or issue at any such election, or based upon the outcome of anysuch election.2.Take the following affirmative action which the Trial Examiner finds willeffectuate the purposes of the Act :(a)Post at its plant in Tulsa, Oklahoma, copies of the notice attached hereto,marked "Appendix A." Copies of said notice, to be furnished by theRegionalDirector for the Sixteenth Region, shall, after being signed by the Respondent,be posted by it immediately upon receipt thereof and maintained by it for sixty(60) consecutive days thereafterin conspicuousplaces, including all places wherenotices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for the Sixteenth Region in writing twenty(20) clays from the date of the receipt of this Intermediate Report what stepsthe Respondent has taken to comply with the foregoing recommendations.It is further recommended that unless the Respondent shall within twenty(20) days from the receipt of this Intermediate Report notify the RegionalDirector for the Sixteenth Region in writing that it will comply with the fore-going recommendations, the National Labor Relations Board issuean orderrequiring the Respondent to take the action above stated.3. It is recommended that the complaint and the amendments thereto insofaras they allege that Respondent discriminatorily discharged George Elder, FredNichols, or Carl Taylor, or that it discriminatorily failed or refused to reinstateany of them, or insofar as they allege that Respondent instituted or maintainedsurveillance of the union hall, or insofar as they alleged that Respondent com-mitted other unfair labor practices, except as above affirmatively found that un-fair labor practices were committed, be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the (late of service of the order transferring thecase to the Board, pursuant to Section 203 45 of said Rulesand Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C, an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the recordor proceeding (including rulings upon all motions or objections)as he reliesupon, together with the original and six copies of a brief in support thereof ;and any party may, within the same period, file an original and six copies of abrief in support of the Intermediate Report and Recommended Order. Imme- BEATRICE FOODS COMPANY511diately upon the filing of such statement of exceptions and/or briefs, the partyfiling the same shall serve a copy thereof upon each of the other parties. State-ments of exceptions and briefs shall designate by precise citation the portionsof the record relied upon and shall be legibly printed or mimeographed, and ifmimeographed shall be double spaced. Proof of service on the other partiesof all papersfiled with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46 should any party desire per-mission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order,and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 16th day of February 1949.MERRIrr A. VICKERY,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor$elations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist TULSA GENERAL DRIVERS, WAREHOUSEMEN ANDHELPERS, LOCAL UNION 523, A. F. L, or any other labor organizationWE WILL NOT in any manner interfere with, restrain,or coerce our em-ployees in any election that may hereafter be held among our employees inexercise of that right.BEATRICE FOODS COMPANY,Employer.Dated--------------------By------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.